Name: Commission Regulation (EEC) No 1754/81 of 30 June 1981 derogating from Regulations (EEC) No 1569/77 and (EEC) No 1629/77 as regards the minimum quantity of cereals which may be taken over by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 175/22 Official Journal of the European Communities 1 . 7 . 81 COMMISSION REGULATION (EEC) No 1754/81 of 30 June 1981 derogating from Regulations (EEC) No 1569/77 and (EEC) No 1629/77 as regards the minimum quantity of cereals which may be taken over by the Greek intervention agency tive restrictions ; whereas the transition from that system to the one resulting from applying the common organization of the market may give rise to difficulties for inter alia small Greek producers who may have difficulty in reaching the minimum quan ­ tity fixed for intervention ; whereas, in order to allow such producers to undertake structural improvements or to form groups, the minimum quantity should be reduced to 10 tonnes, as a transitional measure within the meaning of Article 73 of the Act of Accession to apply until the date indicated in that provision ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 1 1 87/8 1 (2), and in particular Articles 7 (5) and 8 (4) thereof, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Whereas Commission Regulation (EEC) No 1569/77 of 11 July 1977 fixing the procedure and conditions for the taking over of cereals by intervention agen ­ cies (3), as last amended by Regulation (EEC) No 240/80 (4), lays down that the minimum quantity of common wheat, rye, barley or maize eligible for inter ­ vention shall be 80 tonnes ; whereas the same minimum quantity was laid down in Commission Regulation (EEC) No 1629/77 of 20 July 1977 laying down detailed rules of application for special interven ­ tion measures to support the development of the market in common wheat of breadmaking quality (5), as last amended by Regulation (EEC) No 1 543/79 (6) ; whereas those provisions take account of the fact that the intervention and reference prices are fixed for the wholesale marketing stage ; Whereas the intervention system in Greece before accession gave producers a guarantee without quantita ­ HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 1 of Regulation (EEC) No 1569/77 and Article 5 ( 1 ) of Regulation (EEC) No 1629/77, homogeneous lots of a minimum of 10 tonnes of common wheat, rye, barley or maize harvested in the Community may, until 31 December 1982, be offered to the Greek intervention agency. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1981 . For the Commission The President Gaston THORN ( ») OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 121 , 5 . 5 . 1981 , p . 1 . (3 ) OJ No L 174, 14 . 7 . 1977, p . 15 . (4 ) OJ No L 27, 2. 2. 1980, p . 24. (5) OJ No L 181 , 21 . 7 . 1977, p . 26. (6) OJ No L 187, 25 . 7. 1979, p . 7 .